336 F.2d 1021
Mrs. L. K. BLOOMER, Appellant,v.S.S. MANCHESTER MERCHANT et al., Appellees.
No. 21486.
United States Court of Appeals Fifth Circuit.
October 13, 1964.

Appeal from the United States District Court for the Southern District of Georgia; Frank M. Scarlett, Judge.
Aaron Kravitch, Savannah, Ga., for appellant.
E. Ormonde Hunter, Connerat, Dunn, Hunter, Houlihan & Maclean, Stanley Feiler, Malcolm Maclean, Savannah, Ga., for appellees.
Before BROWN and BELL, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
No error appearing in the within appeal, it follows that the judgment appealed from should be and it is affirmed.